DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Status of Claims
This Office Action is in response to the Response filed on March 29, 2021. Claims 1-9, 13-15, and 19-26 are presently pending and are presented for examination. Examiner notes that claims 2-4 are withdrawn, and claims 10-12 and 16-18 are canceled.

Response to Amendments
In response to Applicant’s amendments filed March 29, 2021, Examiner maintains all of the previous prior art rejections. 

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive for at least the reasons described in the Advisory Action dated December 21, 2020.

All of the arguments made in the March 29, 2021 Response are essentially the same as those made in the Response After Final Action dated December 4, 2020. The arguments were responded to in full in the Advisory Action dated December 21, 2020. Examiner maintains the same responses to all of the arguments and is unpersuaded under the same or similar reasoning. Therefore, the current rejections are all maintained.

However, after discussion during the Pre-Brief Appeal Conference, Examiner deems it necessary to further elaborate on the explanation for how the current art of record discloses the claim limitation obtain an object detection type. As cited previously, [0021] of Gutierrez teaches this limitation. More specifically, the sentence of the paragraph, “[d]ata associations between sensor observations acquired by different agents may be resolved, and used to determine the relative localization between two agents and respective neighbors” in combination with the rest of the paragraph teaches this claim limitation. The object detection type must be known in order to facilitate the data associations between sensor observations acquired by different agents. Further, there are a finite number of possible known sensor types (i.e., candidate object detection types) that may facilitate data associations between agents which include “monocular (in combination with inertial measurements), stereo or 3D cameras,” as described in [0021] of Gutierrez. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9, 15, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. App. No. 2019/0051193 (hereinafter “Gutierrez”; previously of record).

Regarding claim 1, Gutierrez discloses an unmanned aerial vehicle, comprising (see at least [0020]): 
a processor configured to execute instruction stored on a non-transitory computer readable medium to control the unmanned aerial vehicle to traverse a portion of an operational environment of the unmanned aerial vehicle using adaptive object detection, wherein the processor is configured to (see at least [0141] and the Application generally): 
obtain an object detection type (see at least [0021]; the possible object detection types include stereo cameras, monocular cameras, or 3D cameras. The object detection type must be known to facilitate the data associations between sensor observations acquired by different agents); 
obtain object detection input data (see at least [0021]; detects and tracks objects); and 
obtain relative object orientation data, with respect to one or more objects represented in the object detection input data, based on the object detection type and the object detection input data (see at least [0021], [0022], and [0056]; data associations are used to determine the relative location between objects and the drone (i.e., aerial vehicle)); and 
a trajectory controller, wherein the trajectory controller performs a collision avoidance operation in response to the relative object orientation data (see at least [0022]-[0023]; a collision-free trajectory is developed and implemented based on object orientation data).

Regarding claim 9, Gutierrez discloses a method comprising: controlling, by a processor in response to instructions stored on a non-transitory computer readable medium (see at least [0077]), an unmanned aerial vehicle to traverse a portion of an operational environment of the unmanned aerial vehicle using adaptive object detection by (see at least [0141] and the Application generally): 
obtaining an object detection type (see at least [0021]; the possible object detection types include stereo cameras, monocular cameras, or 3D cameras. The object detection type must be known to facilitate the data associations between sensor observations acquired by different agents); 
obtaining object detection input data (see at least [0021]; detects and tracks objects); 
obtaining relative object orientation data, with respect to one or more objects represented in the object detection input data, based on the object detection type and the object detection input data (see at least [0021]; data associations are used to determine the relative location between objects and the drone (i.e., aerial vehicle)), wherein obtaining the relative object orientation data includes obtaining, from a sensor of the unmanned aerial vehicle, motion data indicating a change of spatial location of the unmanned aerial vehicle (see at least [0055] and [0056] disclose using monocular cameras to demonstrate movement within a defined space based on the differences between images for drones (i.e., unmanned vehicles); and 
performing a collision avoidance operation based on the relative object orientation data (see at least [0022]-[0023]; a collision-free trajectory is developed and implemented based on object orientation data).


Regarding claim 15, Gutierrez discloses a non-transitory computer-readable storage medium, comprising processor-executable instructions that, when executed by a processor, control an unmanned aerial vehicle to traverse a portion of an operational environment of the unmanned aerial vehicle using adaptive object detection (see at least [0141], [0077], and the Application generally), wherein the processor is configured to: 
obtain an object detection type (see at least [0021]; the possible object detection types include stereo cameras, monocular cameras, or 3D cameras. The object detection type must be known to facilitate the data associations between sensor observations acquired by different agents); 
obtain object detection input data (see at least [0021]; detects and tracks objects), wherein, to obtain the object detection input data, the processor is configured to:
obtain a first image (see at least [0056]), and
obtain a second image subsequent to obtaining the first image (see at least [0056]); 
obtain relative object orientation data, with respect to one or more objects represented in the object detection input data, based on the object detection type and the object detection input data (see at least [0021]; data associations are used to determine the relative location between objects and the drone (i.e., aerial vehicle)), wherein, to obtain the relative object orientation data, the processor is configured to obtain motion data indicating a change of spatial location for the unmanned aerial vehicle between obtaining the first image and obtaining the second image (see at least [0055] and [0056] disclose using monocular cameras to demonstrate movement within a defined space based on the differences between images for drones (i.e., unmanned vehicles); and 
perform a collision avoidance operation based on the relative object orientation data (see at least [0022]-[0023]; a collision-free trajectory is developed and implemented based on object orientation data).

Regarding claim 24, Gutierrez discloses all of the limitations of claim 1. Additionally, Gutierrez discloses wherein obtaining the object detection type includes: obtaining the object detection type from a plurality of candidate object detection types (see at least [0021]; the possible object detection types include stereo cameras, monocular cameras, or 3D cameras. The 

Claims 25-26 include the same and/or similar limitations as claim 24 and are rejected under similar reasoning. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5-8, 13-14, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of “Robust Monocular Epipolar Flow Estimation” (hereinafter, “Yamaguchi”; previously of record).

Regarding claim 5, Gutierrez discloses all of the limitations of claim 1. Additionally, Gutierrez discloses that the autonomous vehicle may be an unmanned aerial vehicle (see at least [0020]). However, Gutierrez does not explicitly teach wherein the object detection type is monocular object detection, and wherein: 
to obtain the object detection input data the processor is configured to: 
obtain a first image; and 
obtain a second image subsequent to obtaining the first image; 
to obtain the relative object orientation data the processor is configured to: 
obtain motion data indicating a difference of spatial location for the [unmanned aerial vehicle] between a spatial location for the [unmanned aerial vehicle] corresponding to obtaining the first image and a spatial location for the [unmanned aerial vehicle] corresponding to obtaining the second image; 
obtain an epipole based on the motion data, the epipole corresponding to a point in the second image; 
obtain first object data from the first image, the first object data indicating a location of a representation of a first object in the first image; 
obtain second object data from the second image, the second object data indicating a location of a representation of the first object in the second image, by searching the second image along respective epipolar lines extending from the epipole; and 
obtain object depth data by triangulating the object based an optical flow difference between the first object data and the second object data.
Yamaguchi, in the same field of endeavor, teaches wherein the object detection type is monocular object detection (see at least p. 1862, Title and Abstract), and wherein: 
to obtain the object detection input data includes:
obtain a first image (see at least the article generally, p. 1864, par. 3 and Fig. 1; the epipolar geometry is shown between two images (i.e., a first image and a second image)); and 
obtain a second image subsequent to obtaining the first image (see at least p. 1864, par. 3 and Fig. 1; the epipolar geometry is shown between two images (i.e., a first image and a second image). Because a monocular approach is used, one image must be obtained subsequent to the other image); 
to obtain the relative object orientation data the processor is configured to: 
obtain motion data indicating a difference of spatial location for the [unmanned aerial vehicle] between a spatial location for the [unmanned aerial vehicle] corresponding to obtaining the first image and a spatial location for the [unmanned aerial vehicle] corresponding to obtaining the second image (see at least p. 1864, par. 3 and Fig. 1; the depth (i.e., spatial) location differs between the first and second image); 
obtain an epipole based on the motion data (see at least p. 1864, par. 3 and Fig. 1; the epipole is based on the translation vectors (i.e., motion data) between the two images), the epipole corresponding to a point in the second image (see at least p. 1864, par. 5; the pixels (i.e., points) of the second image corresponds to the epipole); 
obtain first object data from the first image (see at least p. 1864, par. 3 and Fig. 1; first image data includes, at least, the camera centers, the projected image points, and the rotation flow vector corresponding to each pixel of the first image), the first object data indicating a location of a representation of a first object in the first image (see at least p. 1863, par. 3; object data may be acquired from each image); 
obtain second object data from the second image, the second object data indicating a location of a representation of the first object in the second image, by searching the second image along respective epipolar lines extending from the epipole (see at least see at least p. 1863, par. 3 and p. 1864, par. 3 and 5; object data may be acquired from each image and the pixels are matched between the two images based on the epipolar lines extending from the epipole); and 
obtain object depth data by triangulating the object based an optical flow difference between the first object data and the second object data (see at least Fig. 2 and p. 1863, par. 3; the depth data is found by triangulating the object based on the optical flow difference between the object data of the two images).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Gutierrez with the teachings of Yamaguchi in order to decrease the error for epipolar optical flow algorithms used for the monocular system in Gutierrez; see at least Yamaguchi, p. 1868, par. 5.

Regarding claim 6, Gutierrez as modified by Yamaguchi teaches all of the limitations of claim 5. However, Gutierrez does not explicitly teach wherein the point corresponds with a pixel from the second image, and wherein each epipolar line from the epipolar lines intersects with a respective adjacent pixel from the second image.
Yamaguchi, in the same field of endeavor, further teaches wherein the point corresponds with a pixel from the second image (see at least Fig. 2 and p. 1864, par. 1; pixels are used as corresponding between the two images (i.e., the first image and the second image)), and wherein each epipolar line from the epipolar lines intersects with a respective adjacent pixel from the second image (see at least Fig. 2 and p. 1864, par. 2; the pixels from each image intersect with along the epipolar lines).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure of Gutierrez with the further teachings of Yamaguchi in order to decrease the error for epipolar optical flow algorithms used for the monocular system in Gutierrez; see at least Yamaguchi, p. 1868, par. 5.

Regarding claim 7, Gutierrez as modified by Yamaguchi teaches all of the limitations of claim 5. However, Gutierrez does not explicitly teach wherein to obtain the object depth data the processor is configured to obtain the optical flow difference on a pixel-by-pixel basis.
Yamaguchi, in the same field of endeavor, further teaches wherein obtaining object depth data includes obtaining the optical flow difference on a pixel-by-pixel basis (see at least p. 1865, par. 2; the depth data includes the optical flow difference at a pixel level between the two images).
see at least Yamaguchi, p. 1868, par. 5.

Regarding claim 8, Gutierrez as modified by Yamaguchi teaches all of the limitations of claim 5. However, Gutierrez does not explicitly teach wherein to obtain the object depth data the processor is configured to obtain the optical flow difference on a patch-by-patch basis.
Yamaguchi, in the same field of endeavor, further teaches wherein obtaining object depth data includes obtaining the optical flow difference on a patch-by-patch basis (see at least p. 1865, par. 1, the optical flow difference may be based on subsets of the pixels (i.e., patches)).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure of Gutierrez with the further teachings of Yamaguchi in order to decrease the error for epipolar optical flow algorithms used for the monocular system in Gutierrez; see at least Yamaguchi, p. 1868, par. 5.

Regarding claim 13, Gutierrez discloses all of the limitations of claim 9. Additionally, Gutierrez discloses that the autonomous vehicle may be an unmanned aerial vehicle (see at least [0020]). However, Gutierrez does not explicitly teach wherein the object detection type is monocular object detection, and wherein: 
obtaining the object detection input data includes: 
obtaining a first image; and 
obtaining a second image subsequent to obtaining the first image; 
obtaining the relative object orientation data includes: 
obtaining the motion data such that a change of spatial location for the unmanned aerial vehicle is between a spatial location for the unmanned aerial vehicle corresponding with obtaining the first image and a special location ofr the unmanned aerial vehicle corresponding with obtaining the second image; 
obtaining an epipole based on the motion data, the epipole corresponding to a point in the second image; obtaining first object data from the first image, the first object data indicating a location of a representation of a first object in the first image; 
obtaining second object data from the second image, the second object data indicating a location of a representation of the first object in the second image, by searching the second image along respective epipolar lines extending from the epipole; and 
obtaining object depth data by triangulating the object based an optical flow difference between the first object data and the second object data.
Yamaguchi, in the same field of endeavor, teaches wherein the object detection type is monocular object detection (see at least p. 1862, Title and Abstract), and wherein: 
obtaining the object detection input data includes: 
obtaining a first image (see at least the article generally, p. 1864, par. 3 and Fig. 1; the epipolar geometry is shown between two images (i.e., a first image and a second image)); and 
obtaining a second image subsequent to obtaining the first image (see at least p. 1864, par. 3 and Fig. 1; the epipolar geometry is shown between two images (i.e., a first ; 
obtaining the relative object orientation data includes: 	
obtaining the motion data such that the change of spatial location for the [unmanned aerial vehicle] vehicle is between a spatial location for the unmanned aerial vehicle corresponding with obtaining the first image and a special location for the unmanned aerial vehicle corresponding to obtaining the second image (see at least p. 1864, par. 3 and Fig. 1; the depth (i.e., spatial) location differs between the first and second image); 
obtaining an epipole based on the motion data, the epipole corresponding to a point in the second image (see at least p. 1864, par. 3 and Fig. 1; the epipole is based on the translation vectors (i.e., motion data) between the two images); 
obtaining an epipole based on the motion data (see at least p. 1864, par. 3, p. 1864, par. 3, and Fig. 1; the epipole is based on the translation vectors (i.e., motion data) between the two images, and object data may be acquired from each image); 
obtaining first object data from the first image, the first object data indicating a location of a representation of a first object in the first image (see at least p. 1864, par. 3 and Fig. 1; first image data includes, at least, the camera centers, the projected image points, and the rotation flow vector corresponding to each pixel of the first image); 
obtaining second object data from the second image, the second object data indicating a location of a representation of the first object in the second image, by searching the second image along respective epipolar lines extending from the epipole (see at least see at least p. 1863, par. 3 and p. 1864, par. 3 and 5; object data may be ; and 
obtaining object depth data by triangulating the object based an optical flow difference between the first object data and the second object data (see at least Fig. 2 and p. 1863, par. 3; the depth data is found by triangulating the object based on the optical flow difference between the object data of the two images).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Gutierrez with the teachings of Yamaguchi in order to decrease the error for epipolar optical flow algorithms used for the monocular system in Gutierrez; see at least Yamaguchi, p. 1868, par. 5.

Regarding claim 14, Gutierrez as modified by Yamaguchi teaches all of the limitations of claim 13. However, Gutierrez does not explicitly teach wherein the point corresponds with a pixel from the second image, and wherein each epipolar line from the epipolar lines intersects with a respective adjacent pixel from the second image.
Yamaguchi, in the same field of endeavor, further teaches wherein the point corresponds with a pixel from the second image (see at least Fig. 2 and p. 1864, par. 1; pixels are used as corresponding between the two images (i.e., the first image and the second image)), and wherein each epipolar line from the epipolar lines intersects with a respective adjacent pixel from the second image (see at least Fig. 2 and p. 1864, par. 2; the pixels from each image intersect with along the epipolar lines).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure of Gutierrez with the further teachings of Yamaguchi in order to decrease the error for see at least Yamaguchi, p. 1868, par. 5.

Regarding claim 19, Gutierrez discloses all of the limitations of claim 15. Additionally, Gutierrez discloses that the autonomous vehicle may be an unmanned aerial vehicle (see at least [0020]). However, Gutierrez does not explicitly teach wherein the object detection type is monocular object detection, and wherein: 
to obtain the relative object orientation data, the processor is configured to:
obtain an epipole based on the motion data, the epipole corresponding to a point in the second image; 
obtaining first object data from the first image, the first object data indicating a location of a representation of a first object in the first image; 
obtain second object data from the second image, the second object data indicating a location of a representation of the first object in the second image, by searching the second image along respective epipolar lines extending from the epipole; and 
obtain object depth data by triangulating the object based an optical flow difference between the first object data and the second object data.
Yamaguchi, in the same field of endeavor, teaches wherein the object detection type is monocular object detection (see at least p. 1862, Title and Abstract), and wherein: 
to obtain the relative object orientation data, the processor is configured to:
obtain an epipole based on the motion data (see at least p. 1864, par. 3 and Fig. 1; the epipole is based on the translation vectors (i.e., motion data) between the two , the epipole corresponding to a point in the second image (see at least p. 1864, par. 5; the pixels (i.e., points) of the second image corresponds to the epipole); 
obtain first object data from the first image (see at least p. 1864, par. 3 and Fig. 1; first image data includes, at least, the camera centers, the projected image points, and the rotation flow vector corresponding to each pixel of the first image), the first object data indicating a location of a representation of a first object in the first image (see at least p. 1863, par. 3; object data may be acquired from each image); 
obtain second object data from the second image, the second object data indicating a location of a representation of the first object in the second image, by searching the second image along respective epipolar lines extending from the epipole (see at least see at least p. 1863, par. 3 and p. 1864, par. 3 and 5; object data may be acquired from each image and the pixels are matched between the two images based on the epipolar lines extending from the epipole); and 
obtain object depth data by triangulating the object based an optical flow difference between the first object data and the second object data (see at least Fig. 2 and p. 1863, par. 3; the depth data is found by triangulating the object based on the optical flow difference between the object data of the two images).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Gutierrez with the teachings of Yamaguchi in order to decrease the error for epipolar optical flow algorithms used for the monocular system in Gutierrez; see at least Yamaguchi, p. 1868, par. 5.

Regarding claim 20, Gutierrez as modified by Yamaguchi teaches all of the limitations of claim 19. Additionally, Yamaguchi, in the same field of endeavor, further teaches wherein the point corresponds with a pixel from the second image (see at least Fig. 2 and p. 1864, par. 1; pixels are used as corresponding between the two images (i.e., the first image and the second image)), and wherein each epipolar line from the epipolar lines intersects with a respective adjacent pixel from the second image (see at least Fig. 2 and p. 1864, par. 2; the pixels from each image intersect with along the epipolar lines).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure of Gutierrez with the further teachings of Yamaguchi in order to decrease the error for epipolar optical flow algorithms used for the monocular system in Gutierrez; see at least Yamaguchi, p. 1868, par. 5.

Regarding claim 21, Gutierrez as modified by Yamaguchi teaches all of the limitation so of claim 19. Additionally, Gutierrez discloses wherein to obtain the motion data the processor is configured to obtain the motion data from a sensor of the unmanned aerial vehicle independent of the first image and independent of the second image (see at least [0079]; the drone (i.e., unmanned aerial vehicle) speed (i.e,. motion data) may be obtained from an accelerometer or GPS (i.e., a sensor of the unmanned aerial vehicle)).

Claims 22 and 23, having the same limitations as claim 21, are rejected under the same or similar reasoning as claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.O./Examiner, Art Unit 3663

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663